In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-446 CV

____________________


IN RE BENSON GILLIS




Original Proceeding



MEMORANDUM OPINION 
 Benson Gillis petitions for writs of prohibition and mandamus to issue against
Nathaniel Quarterman in his capacity as Director of the Correctional Institutions Division of
the Texas Department of Criminal Justice. Gillis alleges funds from his inmate trust fund
account are being forfeited illegally as a result of a disciplinary proceeding.  His petition does
not identify any active litigation filed in a court in this Court's district.  Gillis does not have
an appeal pending in this Court and his petition does not mention any order or judgment of
this Court from a previous appeal.
	Our power to issue a writ of mandamus does not extend to the Department of Criminal
Justice and its personnel unless the relator establishes that the writ must issue to enforce our
jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  Likewise, a writ of
prohibition may issue only to remedy the unlawful interference with the enforcement of an
order or judgment of the issuing court.  Holloway v. Fifth Court of Appeals, 767 S.W.2d 680,
683 (Tex. 1989).  Gillis has not shown that he is entitled to extraordinary relief from this
Court.  Accordingly, we deny the petition for writ of mandamus and prohibition.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered October 11, 2007
Before McKeithen, C.J., Gaultney and Horton, JJ.